     Case 8:19-cr-00061-JVS Document 596 Filed 07/26/21 Page 1 of 12 Page ID #:10890




 1    Michael J. Avenatti (Pro Se)
 2    H. Dean Steward, SBN 85317
 3    17 Corporate Plaza, Suite 254
      Newport Beach, California 92660
 4    Tel (949) 481-4900
      Fax (949) 706-9994
 5
 6
      Advisory Counsel for Defendant
      MICHAEL JOHN AVENATTI
 7
 8                              UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS

12
                   Plaintiff,                      DEFENDANT’S OBJECTIONS TO THE
                          v.                       DOCUMENTS PROFFERED AS
13                                                 BUSINESS RECORDS BY THE
      MICHAEL JOHN AVENATTI,                       GOVERNMENT ON JULY 23, 2021
14
15
                   Defendant.

16
17
18            Defendant Michael John Avenatti (“Mr. Avenatti”), through advisory counsel, H.
19    Dean Steward, hereby files his submission and objections regarding the documents
20    proffered as business records by the government via correspondence on Friday, July 23,
21    2021.
22
       Dated: July 26, 2021                    Respectfully submitted,
23
                                               /s/ Michael J. Avenatti
24
25                                             Defendant
                                               MICHAEL JOHN AVENATTI
26
27
28
     Case 8:19-cr-00061-JVS Document 596 Filed 07/26/21 Page 2 of 12 Page ID #:10891




 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2
 3    I.    INTRODUCTION
 4          On May 20, 2021, the government sent advisory counsel a letter indicating that the
 5    “government intends to introduce [at trial] business records from various entities at trial
 6    pursuant to Federal Rule of Evidence 902(11).” [Dkt. 473-1]. The government stated
 7    that it sought to introduce business records from 59 entities. The government identified
 8    by bates number the corresponding declaration from the purported custodian of record.
 9          On May 31, 2021, the government filed a motion in limine to admit business
10    records under the self-authentication provision of Federal Rule of Evidence 902(11).
11    [Dkt. 473]. In its motion, the government requested that the Court authenticate
12    approximately 11,014 purported business records (comprising 107,559 pages) from 59
13    entities without attaching a single document or declaration. The Court properly denied
14    the government’s motion and held, “[t]he Court cannot asses the admissibility of the
15    records in a vacuum. The Court is unable to assess the sufficiency of the custodian
16    certificates. Nor is the Court able to review the content of the records to determine
17    whether the records in fact satisfy the business records exception.” [Dkt. 512, p. 2].
18          On July 6, 2021, the government provided Mr. Avenatti its first drafted exhibit list
19    as well as exhibit disclosures. The government included within its exhibit disclosures
20    various business records as well as certain declarations from custodians of record.
21    However, the organization of the exhibits disclosures made it difficult for the defendant
22    and the Court to determine which declaration corresponded with each specific purported
23    bank record.
24          On July 23, 2021, at 1:07 p.m., the government provided advisory counsel with an
25    email outlining the specific custodian of record declarations that apply to the business
26    records the government intends to move into evidence. The government provided Mr.
27    Avenatti with a chart that outlined the specific exhibit it seeks to admit and the
28
                                                   2
     Case 8:19-cr-00061-JVS Document 596 Filed 07/26/21 Page 3 of 12 Page ID #:10892




 1    corresponding custodian of record declaration exhibit. The government then alerted the
 2    court: “I e-mailed Mr. Steward a list of the particular pages in the custodian of record
 3    declaration exhibits to which the business record exhibits apply. I assume they will have
 4    an opportunity to look at it prior to our next proceeding.” See, e.g., Trial Tr. (7/23/21,
 5    Vol. 2) 105.
 6          Each of the exhibits constitute hearsay and defendant specifically objects to their
 7    admission on that basis. Further, Mr. Avenatti lodges the following specific objections
 8    to the use of the business record exception to the hearsay rule, for each of the 41 exhibits
 9    the government seeks to admit as business records. For the convenience and ease of the
10    Court, Mr. Avenatti has adopted the chart created by the government and has made his
11    objections by way of codes that are more thoroughly briefed and discussed below. See
12    also Exhibit A – Chart of Objections.
13    II.   THE REQUIREMENTS OF FEDERAL RULES OF EVIDENCE 902(11)
14          AND 803(6)
15          Federal Rule of Evidence 902(11) allows for certain domestic records of regularly
16    conducted activity to be self-authenticating and excuses the need for extrinsic evidence
17    of authenticity. Rule 902(11) works in tandem with Rule 803(6) to “allow proponents of
18    business records to qualify them for admittance with an affidavit or similar written
19    statement rather than live testimony.” See United States v. Kahre, 610 F. Supp. 2d 1261,
20    1263 (D. Nev. 2009) (citing DirecTV, Inc. v. Murray, 307. F.Supp. 2d 764, 772 n. 3
21    (D.S.C 2004)).
22          Pursuant to Rule 902(11), the original or a copy of a domestic record that meets
23    the requirements of Rule 803(6)(A)-(C), as shown by the certificate of the custodian or
24    another qualified individual, are self-authenticating and require no additional extrinsic
25    evidence. Rule 803(6) “excepts records of regularly conducted activity from the
26    disqualifying consequence of the rule against hearsay…” United States v. Way, 2018
27    U.S. Dist. LEXIS 92293, *3 (E.D. Cal. 2018). A party seeking to admit a business record
28
                                                    3
     Case 8:19-cr-00061-JVS Document 596 Filed 07/26/21 Page 4 of 12 Page ID #:10893




 1    under the business records exception to the hearsay rule - in this instance the government
 2    - bears the burden of proof. In Re Kupfer, 579 B.R. 222, 227 (N.D. Cal. Bankr. 2017).
 3           Under Rule 803(6), business records act as an exception to the rule against hearsay
 4    so long as the following requirements are met:
 5
 6
             (A) the record was made at or near the time by – or from information
             transmitted by – someone with personal knowledge;
 7           (B) the record was kept in the course of a regularly conducted activity of a
 8           business, organization, occupation, or calling, whether or not for profit;
             (C) making the record was a regular practice;
 9           (D) all these conditions are shown by the testimony of the custodian or
10           another qualified witness, or by certification that complies with Rule 902(11)
             or (12) or with a statute permitting certification; and
11           (E) the opponent does not show that the source of information or the method
12           or circumstances of preparation indicate lack of trustworthiness.” Fed. R.
             Evid. 803(6)
13
14           In order to satisfy the requirements of Rules 902(11) and 803(6), the proponent of
15    the business records must set forth sufficient grounds to justify the pre-trial
16    authentication for each document. The proponent must do so by way of a document-by-
17    document analysis and showing submitted to the Court. As this Court has aptly stated
18    when previously addressing this issue: “[the] question arises in every instance, is the
19    declaration sufficient, if the person has foundation to render it, and so on. Those
20    questions can’t be answered on a blanket basis.” See, e.g., Trial Tr. (7/22/21, Vol. 1) 14.
21    III.   OBJECTIONS
22           A. Objections to the Substance of the Records
23           Objection No. 1 – Emails Should not be Recognized as Business Records:
24    The government seeks to introduce email correspondence as business records. This is
25    improper. Email correspondence is not the type of record that is kept in an automated
26    fashion. See It’s My Party, Inc. v. Live Nation, Inc., 2012 U.S. Dist. LEXIS 119625 (D.
27    Md. 2012)(“I decline to accept a blanket rule that emails constitute business records;
28
                                                    4
     Case 8:19-cr-00061-JVS Document 596 Filed 07/26/21 Page 5 of 12 Page ID #:10894




 1    more specificity is required regarding the party’s recordkeeping practices to show that a
 2    particular email in fact constitutes a business record.”); Brown v. West Corp., 2014 U.S.
 3    Dist. LEXIS 62476, at *7-8 (“each email must be analyzed to determine whether it meets
 4    the elements of the business record exception.”) The email proffered as a business record
 5    is marked as government exhibit 25. This exhibit contains multiple layers of hearsay.
 6    Specifically, “Mark suggested that I…” The e-mail also contains an attachment. There is
 7    no showing that these e-mails were created by the People’s Bank in the ordinary course
 8    of business.
 9          B. Objections to the Custodian of Record Declarations
10          Objection No. 2 – Declaration Improperly Parrots the Language of the
11    Business Records Exception: Several exhibits improperly and, without more, parrot the
12    language of the business record exception. It appears that various entities were sent
13    subpoenas to produce the relevant records. Mr. Avenatti believes that these entities were
14    provided a fill in the blank form to authenticate the records pursuant to Rules 803(6) and
15    902(11). These forms merely parrot the language of the business record exception to the
16    hearsay rule. It is not enough for the custodian to merely parrot the language of Rule
17    803(6) without regard for the type of documents being produced. Indeed, courts have
18    “refused to admit records where declarants offer no more than conclusory statements that
19    repeat the language of Rule 803(6).” Izett v. Crown Asset Mgmt., LLC, 2019 U.S. Dist.
20    LEXIS 170548, at *16 (N.D. Cal. 2019)(emphasis added); see also Orlob-Radford, 2016
21    U.S. Dist. LEXIS 142598, at *5 (E. D. Wash. 2016)(district court refused to accept
22    “conclusory statements as foundation” to establish foundation of business record when
23    the declarant “parroted the foundational language of Fed. R. Evid. 803(6) but provided
24    no basis to show how he knew the records were actually created in the ordinary course of
25    business.”); See also, Rogers v. Oregon Train Elec. Consumers Co-Op., Inc., 2012 U.S.
26    Dist. LEXIS 65883, at *9 (D. Or. 2012)(requiring more than “boiler, conclusory
27
28
                                                  5
     Case 8:19-cr-00061-JVS Document 596 Filed 07/26/21 Page 6 of 12 Page ID #:10895




 1    statements that simply parrot the elements of the business record exception to the
 2    hearsay rule”).
 3          Objection No. 3 – Declaration Fails to Describe the Documents with Particularity:
 4    In the referenced declarations from purported custodians of records, there is no
 5    description of the records that the government seeks to admit. The government requires
 6    the Court and the defendant to trust that one specific declaration corresponds with the
 7    relevant business record without any description of the records. The government uses 5
 8    declarations to authenticate 42 exhibits. For example, the same declaration (government
 9    exhibit 394) is used to authenticate government exhibits 41, 147, 148, 158, 356, 357,
10    358, 359, 360, 375, 376, 377, 378, 379, 380, 381, 383, 384, 385, 386, 387, 388, 391. The
11    two declarations contained in government exhibit 397 are used to authenticate 361, 362,
12    363, 364, 365, 366, 367, 368, 369, 370, 371, 372, 373, and 374. These declarations, as
13    identified, fail to describe with any specificity, or at all, the records referenced by the
14    author of the declaration. See, e.g. Wilson v. Biomat USA, Inc., 2011 U.S. Dist. LEXIS
15    119991, at *6 (D. Nev. 2011)(“the certificate of authenticity or affidavit must list,
16    describe or otherwise identify the… records which Plaintiff seeks to admit.”); See also,
17    United States v. Way, 2018 U.S. Dist. LEXIS 92293, at *6-7 (E.D. Cal. 2018)(holding
18    that the certification’s failure to identify with any specificity the records it purported to
19    certify as business records was insufficient for pretrial authentication).
20          Objection No. 4 – Declaration Fails to State that the Records Were Kept in the
21    Course of a Regularly Conducted Activity of a Business: Federal Rule of Evidence
22    803(6)(B) requires a showing that “the record was kept in the course of a regularly
23    conducted activity of a business, organization, occupation or calling, whether or not for
24    profit.” These declarations fail to make any statement that the business record was kept
25    in the course of a regularly conducted activity of a business.
26          Objection No. 5 – Declaration Fails to State that the Making of the Record was a
27    Regular Practice of the Business Activity: Federal Rule of Evidence 803(6)(C) requires a
28
                                                     6
     Case 8:19-cr-00061-JVS Document 596 Filed 07/26/21 Page 7 of 12 Page ID #:10896




 1    showing that “making the record was a regular practice of that activity.” These
 2    declarations fail to make any statement that the business entity made these records as a
 3    regular practice of its business activity.
 4          Objection No. 6 – Fails to Adequately Describe that the Record was Made by
 5    Someone with Knowledge: Federal Rule of Evidence 803(6)(A) requires a showing that
 6    “the record was made at or near the time by – or from information transmitted by –
 7    someone with knowledge.” These declarations fail to address whether the person who
 8    created or were subsequently transmitted the information had knowledge. Instead, these
 9    declarations merely indicate that they were prepared by “the personnel of City National
10    Bank.”
11          Objection No. 7 – Author of Declaration is Not a Qualified Custodian of Record:
12    Pursuant to Federal Rule of Evidence 902(11), items of evidence may be considered self-
13    authenticating so long as the records comply with the requirements of 803(6)(A)-(C), “as
14    shown by a certification of the custodian or another qualified person that complies with a
15    federal statute or a rule prescribed by the Supreme Court.” The relevant custodian of
16    record or other qualified person, “need not be the custodian of record, but only needs to
17    demonstrate that she is familiar with, and understands, the record keeping system.”
18    Harms v. Bank of N.Y. Melton (In re Harms), 603 B.R. 19, 29 (9th Cir. Bankr. 2019).
19    Without more, government exhibit 394 merely states, “I am a duly authorized custodian
20    of records for California Bank & Trust, a division of ZB, N.A. and as such have access
21    to the records and data maintained by this division in the regular course of its business.”
22    Similarly, both declarations contained in government exhibit 397 state “I am employed
23    by City National Bank, a national banking association, which is engaged in the general
24    business of banking … I am duly authorized custodian of the records, or qualified
25    witness, and have authority to certify the records herein described.” These declarations
26    fail to lay the proper foundation for these individuals’ alleged familiarity with the record
27    keeping system. Finally, government exhibit 396 is authored by C.B., senior counsel for
28
                                                   7
     Case 8:19-cr-00061-JVS Document 596 Filed 07/26/21 Page 8 of 12 Page ID #:10897




 1    the Honda Aircraft Company, LLC. C.B. fails to identify his job duties but declares that
 2    he is knowledgeable about the record keeping practices solely based on his “familiarity
 3    with relevant policy/policies” and “hands-on experience.” This declaration also fails to
 4    establish C.B. is a custodian of record or other qualified person for the purposes of Rule
 5    902(11).
 6    IV.   CONCLUSION
 7          Based upon the foregoing, Mr. Avenatti objects to the admission of the exhibits
 8    and respectfully requests that this Court (1) find that the relevant business records and
 9    their corresponding declarations from purported custodians of record do not meet the
10    requirements of Federal Rule of Evidence 803(6) or 902(11) and (2) refuse to admit the
11    exhibits and/or allow them to be placed before the jury.
12
       Dated: July 26, 2021                      Respectfully submitted,
13
14                                              /s/ Michael J. Avenatti
15                                              Defendant
                                                MICHAEL JOHN AVENATTI
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   8
     Case 8:19-cr-00061-JVS Document 596 Filed 07/26/21 Page 9 of 12 Page ID #:10898




 1

 2
 3

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    EXHIBIT A
Case 8:19-cr-00061-JVS Document 596 Filed 07/26/21 Page 10 of 12 Page ID #:10899


           Business       Applicable        Page of        Defendant’s
        Record Exhibit    Custodian        Custodian      Objection Code
                                                               Nos.
             No.          Declaration     Declaration
                          Exhibit No.     Exhibit Nos.
              25              393              1-2            1, 2, 3
              41              394               2             2, 3, 7
              147             394               2             2, 3, 7
              148             394               2             2, 3, 7
              158             394               2             2, 3, 7
              349             396              1-2            2, 3, 7
              356             394               2             2, 3, 7
              357             394               2             2, 3, 7
              358             394               2             2, 3, 7
              359             394               2             2, 3, 7
              360             394               2             2, 3, 7
              361             397              3-4           4, 5, 6, 7
              362             397              3-4           4, 5, 6, 7
              363             397              3-4           4, 5, 6, 7
              364             397              3-4           4, 5, 6, 7
              365             397              3-4           4, 5, 6, 7
              366             397              3-4           4, 5, 6, 7
              367             397              3-4           4, 5, 6, 7
              368             397              3-4           4, 5, 6, 7
              369             397              3-4           4, 5, 6, 7
              370             397              3-4           4, 5, 6, 7
              371             397              3-4           4, 5, 6, 7
              372             397              3-4           4, 5, 6, 7
              373             397              1-2           4, 5, 6, 7
              374             397              1-2           4, 5, 6, 7
              375             394               2             2, 3, 7
              376             394               2             2, 3, 7
              377             394               2             2, 3, 7
              378             394               2             2, 3, 7
              379             394               2             2, 3, 7
              380             394               2             2, 3, 7
Case 8:19-cr-00061-JVS Document 596 Filed 07/26/21 Page 11 of 12 Page ID #:10900


           Business       Applicable        Page of        Defendant’s
        Record Exhibit    Custodian        Custodian      Objection Code
                                                               Nos.
             No.          Declaration     Declaration
                          Exhibit No.     Exhibit Nos.
              381             394               2             2, 3, 7
              382             394               2             2, 3, 7
              383             394               2             2, 3, 7
              384             394               2             2, 3, 7
              385             394               2             2, 3, 7
              386             394               2             2, 3, 7
              387             394               2             2, 3, 7
              388             394               2             2, 3, 7
              390             394               2             2, 3, 7
              391             394               2             2, 3, 7
     Case 8:19-cr-00061-JVS Document 596 Filed 07/26/21 Page 12 of 12 Page ID #:10901




 1

 2                                 CERTIFICATE OF SERVICE
 3
            I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 4
 5    age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California

 6    92660. I am not a party to the above-entitled action. I have caused, on July 26, 2021,
 7
      service of the:
 8
 9
            DEFENDANT’S OBJECTIONS TO THE DOCUMENTS PROFFERED AS
             BUSINESS RECORDS BY THE GOVERNMENT ON JULY 23, 2021
10
      on the following party, using the Court’s ECF system:
11
12    AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13    I declare under penalty of perjury that the foregoing is true and correct.
14
      Executed on July 26, 2021
15
16                                            /s/ H. Dean Steward
17                                            H. Dean Steward
18
19
20
21
22
23
24
25
26
27
28
